Citation Nr: 1716281	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  00-04 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran timely appealed the November 1999 rating decision that denied service connection for disability of the knees, which was followed by a lengthy period of development.  Later, the RO incorrectly framed the appeal as a claim to reopen a previously denied claim, but correctly adjudicated the matter de novo in November 2016-thus fully affording the Veteran due process of law.  See Supplemental Statement of the Case (November 22, 2016).  Accordingly, the issues before the Board are entitlement to service connection for right and left knee disability-the claims have been framed as such above.

In February 2017, the Board issued a decision which denied the claims for entitlement to service connection for a right and left knee disability.  For reasons discussed below, the Board's February 2017 decision is vacated.

At the time of the February 2017 Board decision, the Veteran was represented by the Texas Veterans Commission.  However, in February 2017, immediately prior to the issuance of the Board decision, the Veteran submitted a new VA Form 21-22a, appointing private attorney J. Michael Woods as his representative.  The Board recognizes the change in representation.  38 C.F.R. § 20.1304.  


FINDING OF FACT

The February 21, 2017, Board decision which denied the claims for entitlement to service connection for a right and left knee disability contained error which constitutes a denial of due process for the Veteran.

CONCLUSION OF LAW

Vacatur of the February 21, 2017, Board decision that denied the claims for entitlement to service connection for a right and left knee disability is warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Order to Vacate

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In this case, pursuant to the Veteran's representative's March 2017 motion to vacate, the Board finds that the Veteran was denied due process of law with respect to her appeal of the issues of entitlement to service connection for a right and left knee disability, as an error was made in the February 2017 decision denying the claims.  Specifically, prior to the issuance of the Board decision, on February 16, 2017, the Veteran's representative requested a copy of the Veteran's entire claims file.  When a Privacy Act request is filed under § 1.577 of this chapter by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. §  20.1200 (2016).  The Veteran did not receive the requested information prior to the Board issuing the February 21, 2017, decision.  Accordingly, the February 21, 2017, Board decision denying entitlement to service connection for a right and left knee disability must be vacated to resolve this error of due process.

This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100 (b) (2016). Rather, once the request of the Veteran's representative has been fulfilled, the Board will reconsider the claims as if the February 2017 decision that denied the issues of entitlement to service connection for a right and left disability had never been issued.  See 38 C.F.R. § 20.904(a)(3).


ORDER

The February 2017 Board decision that denied the issues of entitlement to service connection for a right and left knee disability is vacated.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


